Title: To Thomas Jefferson from Patrick Gibson, 15 October 1807
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond 15th. October 1807
                        
                        We have received your favor of the 12th. Inst. enclosing a Bank note for $100—and shall pay Mr. Oldham
                            $82.’6 as you direct—We find upon enquiry that the quantity of bar lead you want cannot be got here, we have only met
                            with about 50 lbs: for which the holder asks 1/. per lb: Your instructions respecting Coal shall be attended to. 
                  Your obt
                            Servts.
                        
                            Gibson & Jefferson
                            
                        
                    